HICKS, Circuit Judge
(dissenting).
I cannot concur. I agree that Braun was an agent with authority to purchase the land, and he might have purchased it by simple contract. However, the court finds that the contract was nnder seal, and that appellants are not bound thereby. I doubt if this contract rises to the dignity of a sealed instrument, hut if it does it was not necessarily so as between the parties to it. I see no good reason why appellees, as principals, might not ignore the seal and take the property. I think this is exactly what they did. They immediately went about to sell the land. The correspondence by telegram and letter indicates that they thought they could sell it in sixty days. Braun, as their agent, agreed with the Gratigny Corporation or Wallace, for it upon a commission of 5 per cent, on all sales. On December 20, 1925, this commission was increased to 7% per cent, “on the sale of all or any part of our holdings in the Gratigny Plateau.” (See Braun’s letter of that date.) 1 think such attitude of appellees toward the property was a sufficient recognition of the agreement as an unsealed instrument, and ratification of it as a simple contract.
I think the judgment of the District Court should be affirmed.